    Case 3:20-cv-00045-JPJ-PMS Document 72 Filed 08/31/20 Page 1 of 2 Pageid#: 1286




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE W ESTERN DISTRJCT OF VIRGINIA

     wILD VIRGIXIA,etal.,
                                         Plaintfjj,
                                                              Civ.No.3:20-cv-45-PJ-PM S

     COUNCIL ON ENVIRONM ENTM                                 Hon.JnmesP.Jones
     QUALITY,etal.,
                                         Defendants.

                        O R D ER G R AN TIN G BU SIM SS ASSO CG TIO N S'
                                   '
                                     M O TION T O IN TER W N E


           ThismatterisbeforetheCourtontheM otiontoInterveneasDefendantsfiledbytheAm er-
    ican Farm Bureau Federation,A m erican Fuel& Petm chem icalM anufacturers,Am erican Forest
    Resource Cotm cil,A m erican Petroleum lnstitùte,A m erican Road & Transportation Builders A s-
    sociation,Cham berof Com m erce ofthe U zlited States ofA m erica,FederalForestR esource C oa-
    lition,lnterstateN aturalGasAssociation ofAm erica,and NationalCattlem en'sBeefAssociation

    (theQdBusinessAssociations'').Dkt.37.ln lightofPlaintiffs'NoticeofConsentto Intervention
    (D1d.66),andpursuanttoFederalRuleofProcedtlre24,theCotzt'tentersthefollowingOrder.
                                               OR D ER
           IT IS,THEREFORE,ORDERED thatthe BusinessAssociations'M otion to lntervene
    asDefendantsis GRANTED and thatthe BusinessAssociations shallbe perm itted to intervene
    asdefendantsin thisaction.
           IT IS FU R TH ER O R DE RED TH A T :
           1.     The Business A ssociations shallfile briefs in this Courtno m ore than tw o-thirds
                  the length ofPlaintiffs'principalbrief.
                  The BusinessA ssociations shallfile briefs on the pending m otion for prelim inary

                  injunctionandthepending 12(b)(1)motionssimultaneously with thegovernment




$                                                 1
Case 3:20-cv-00045-JPJ-PMS Document 72 Filed 08/31/20 Page 2 of 2 Pageid#: 1287




            defendants'briefs.TheBusinessAssociationsshallfilea11subsequentbriefsin this
            Courtno laterthan seven calendardaysafterthegovernmentdefendantsfiletheir
            corresponding brief.The BusinessA ssociationsw illendeavorto avoid duplicative
            briefing ofm attersalready covered by thegovernmentdefendants.
      3.    The BusinessAssociations shallnotfile a motion to dismissthe com plaintunder

            Fed.R.Civ.P.12(b)(6)unlessthegovernmentdefendantsdosofirst.
      4.    The BusinessAssociationsshallnotinitiate discovery.Ifdiscovery isinitiated by
            plaintiffsorthe governm entdefendants,the BusinessA ssociationsm ay participate

            insùchdiscovery,subjecttolimitsagreedbythepartiesororderedbytheCourt.


                                               ENTER:August31,2020



                                               JA M    P.JON ES
                                               U N IT D STA TES D ISTRICT JUD GE




                                           2
